     Case 4:20-cv-11466-SDD-CI ECF No. 13, PageID.37 Filed 12/28/20 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

VIRENE BROWN                                      Case No. 20-11466

              Plaintiff,                          Stephanie Dawkins Davis
v.                                                United States District Judge

THE PROFESSIONAL GROUP, et                        Curtis Ivy, Jr.
al.,                                              United States Magistrate Judge

          Defendants.
______________________________/

     ORDER GRANTING DEFENDANTS’ MOTION FOR EXTENSION OF
                       TIME (ECF No. 12)


         Plaintiff Virene Brown, proceeding pro se, filed this civil rights suit on May

21, 2020. (ECF No. 1). On August 4, 2020, the Court granted Plaintiff’s in forma

pauperis application. (ECF No. 6). On August 7, 2020, the Court issued an order

(August 7, 2020 Order) directing Plaintiff to complete and provide to the Clerk’s

Office for each respective defendant (i) one copy of the complaint, (ii) two USM

285 forms, and (iii) three summonses. (ECF No. 7). The Court also directed the

United States Marshals Service (USMS) to serve a copy of the complaint,

summons and the August 7, 2020 Order upon each named defendant. (Id.). On

September 9, 2020, the USMS acknowledged receipt of the August 7, 2020 Order,

USM 285 and Summonses or Waiver of Summons form, and copies of the

complaint. (ECF No. 10). On October 16, 2020, this matter was referred to the
    Case 4:20-cv-11466-SDD-CI ECF No. 13, PageID.38 Filed 12/28/20 Page 2 of 4




undersigned for all pretrial matters. (ECF No. 11).

        On December 23, 2020, Defendants filed the pending ex parte motion to

extend their deadline to file a responsive pleading per Federal Rule of Civil

Procedure 6(b). (ECF No. 12). In their motion, Defendants explained that while

the docket indicates the Complaint was sent to the USMS for service, to date they

had not been personally served with a copy of the document. (Id.). Rather,

Defendants located a copy of the Complaint in their Detroit office. (Id.). As

Plaintiff did not effect service, Plaintiff would be unable to provide either a service

date or a deadline by which Defendants’ responsive pleading must be filed.1 (Id.).

Lastly, Defendants stated they were unable to fulfill their obligation to contact

opposing counsel to seek concurrence in the relief requested by the motion in

accordance with Local Rule 7.1 because Plaintiff is proceeding pro se.2 (Id.).


1
        It is unclear as to the basis for Defendants’ conclusion that the date upon which
Defendants’ answer, or other responsive pleading, is due is not within Plaintiff’s knowledge as
(i) based on Paragraph 5 of Defendants’ motion Defendants were unable to contact opposing
counsel because Plaintiff is pro se and (ii) Defendants’ briefing contains no reference to any
direct communication with Plaintiff regarding this matter.
2
       Local Rule 7.1(a) requires a movant to “ascertain whether the contemplated motion, or
request under Federal Rule of Civil Procedure 6(b)(1)(A), will be opposed.” In the event
concurrence is not obtained, the motion must state one of the following:

        (A) there was a conference between attorneys or unrepresented parties and other
            persons entitled to be heard on the motion in which the movant explained the nature
            of the motion or request and its legal basis and requested but did not obtain
            concurrence in the relief sought,

        (B) despite reasonable efforts specified in the motion or request, the movant was unable
            to conduct a conference; or


                                                2
  Case 4:20-cv-11466-SDD-CI ECF No. 13, PageID.39 Filed 12/28/20 Page 3 of 4




       Due to the obscure status and unknown nature of the service to date, to wit

the lack of confirmation that Defendants were personally served and the date on

which service was effectuated if completed, the deadline for Defendants to serve

their responsive pleading is unknown. Thus, the Court is unable to definitively

state that Defendant’s deadline has expired and ergo will apply the “good cause”

standard. See Fed. R. Civ. P. (6)(b)(1)(A) (When an act may or must be done

within a specified time, the court may, for good cause, extend the time with or

without motion or notice if the court acts, or if a request is made, before the

original time or its extension expires. . . .”).

       Based on the fact, that (i) it is unclear if Defendants were in fact personally

served, (ii) if Defendants were served, when said service was effectuated, and (iii)

Defendants only became aware of the lawsuit by locating the complaint in their

Detroit office, Defendants have shown good cause for an extension of time to file a

responsive pleading to the complaint no later than January 8, 2021. The motion is




       (C) concurrence in this motion has not been sought because the movant or nonmovant is
           an incarcerated prisoner proceeding pro se.

(emphasis added). The information contained in Defendants’ motion and brief in support fail to
show that they sought Plaintiff’s concurrence prior to filing the pending motion and merely states
Defendants were unable to contact opposing counsel to seek concurrence as Plaintiff is
proceeding pro se. Plaintiff’s status as a pro se litigant does not excuse Defendants from their
obligation to seek concurrence under Local Rule 7.1 and thus Defendants have not fulfilled this
requirement. Going forward, Defendants must seek concurrence from Plaintiff in accordance
with Local Rule 7.1 prior to filing a request or a motion with the Court or their motion will be
stricken.
                                                3
 Case 4:20-cv-11466-SDD-CI ECF No. 13, PageID.40 Filed 12/28/20 Page 4 of 4




hereby GRANTED.

      Review of this Order is governed by Federal Rule of Civil Procedure 72 and

Local Rule 72.1.

Date: December 28, 2020                 s/Curtis Ivy, Jr.
                                        Curtis Ivy, Jr.
                                        United States Magistrate Judge

                        CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on December 28, 2020, by electronic means and/or
ordinary mail.

                                        s/Kristen MacKay
                                        Case Manager
                                        (810) 341-7850




                                        4
